 1   MARK W. COLEMAN #117306
     NUTTALL COLEMAN & DRANDELL
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
 3
     PHONE (559) 233-2900
 4   FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 5

 6   ATTORNEYS FOR Defendant, FORREST AWBREY
 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    THE UNITED STATES OF AMERICA,                   Case No. 1:18-CR-00053-LJO
13                      Plaintiff,
14           v.                                       STIPULATION TO CONTINUE
                                                      SENTENCING AND ORDER
15    FORREST AWBREY,
16                      Defendant.
17

18          TO:    THE UNITED STATES DISTRICT COURT; UNITED STATES ATTORNEY'S
19   OFFICE and/or ITS REPRESENTATIVES:
20          IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective

21   clients that the Sentencing hearing currently on calendar for August 12, 2019, at 8:15 a.m., be

22   continued to October 28, 2019, at 1:00 p.m., or as soon thereafter as is convenient to the court’s

23   calendar.

24          IT IS FURTHER STIPULATED that the deadlines for the Presentence schedule, including

25   the filing of formal objections to the Pre-Sentence Investigation Report, be rescheduled in

26   accordance with the new Sentencing date.

27   ///

28   ///
 1          This continuance is requested by counsel for Defendant, FORREST AWBREY, due to the

 2   fact that counsel intends on calling two witnesses at the Sentencing Hearing, Dr. Seymour and Dr.

 3   Hedberg. Additionally, Counsel for the Unite States intends to call their doctor, Dr. Napolitano.

 4   The parties anticipate that the sentencing hearing in this matter will take at least three hours with

 5   testimony. October 28, 2019, is a date that has been cleared with all three witnesses and is available

 6   for both counsel.

 7          Counsel for Defendant has spoken with Assistant U.S. Attorney, DAVID GAPPA, who has

 8   no objection to this continuance.

 9   Dated: July 29, 2019.                 Respectfully Submitted,

10                                         NUTTALL COLEMAN & DRANDELL

11                                         /s/ Mark W. Coleman

12                                         MARK W. COLEMAN
                                           Attorney for Defendant,
13                                         Forrest Awbrey

14   Dated: July 29, 2019.                 UNITED STATES ATTORNEY’S OFFICE

15                                         /s/ David Gappa

16                                         DAVID GAPPA
                                           Assistant U.S. Attorney
17
                                                 *******
18

19                                                ORDER

20          he Sentencing in this matter is continued to October 28, 2019, at 1:00 pm.

21          The filing of formal objections to the Pre-Sentence Investigation Report is rescheduled in
22   accordance with the new Sentencing date.
23

24
     IT IS SO ORDERED.
25
        Dated:     July 29, 2019                            /s/ Lawrence J. O’Neill _____
26                                                 UNITED STATES CHIEF DISTRICT JUDGE
27

28
                                                        2
